Citation Nr: 1455581	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-25 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include indemnity and compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1318 and 38 U.S.C.A. § 1310. 


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

INTRODUCTION


The appellant is the surviving spouse of the Veteran who served on active duty from February 1949 to March 1956, and from November 1956 to October 1969.  The Veteran passed away in July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2013 the appellant's attorney submitted additional medical evidence along with a waiver of initial RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  38 C.F.R. § 20.1304.

The Board has also reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and the Veterans Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.

Entitlement to service connection for DIC benefits under 38 U.S.C.A. § 1310 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and her attorney if further action is required.


FINDING OF FACT

At the time of death in July 2010, the Veteran did not have a disability that was continuously rated totally disabling for a period of 10 years or more immediately preceding death, nor was he rated totally disabled continuously for a period not less than five years from the date of discharge from active duty, nor was he a former prisoner of war.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2014); 38 C.F.R. § 3.22 (2014).


REASONS AND BASIS FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  

VA's duty to notify has been satisfied through notice letters dated in September 2010 and November 2010, which fully addressed all notice elements.  The letters informed the appellant of the criteria for substantiating a claim for DIC benefits based on a service-connected disability, a disability that was not service connected, or for which the Veteran did not file a claim during his lifetime, and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.  

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.  

Prior to the Veteran's death, the RO obtained the Veterans service treatment records (STRs), personnel records, and post-service treatment records dated through October 2007.  The appellant did not identify any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

II.  Entitlement to DIC under 38 U.S.C.A. § 1318 

Here, the relevant facts are not in dispute and the resolution of the claim is entirely dependent upon the application of relevant statutes and regulations.  Accordingly, no notice or assistance is therefore required under the VCAA.  See Kane v. Principi¸ 17 Vet. App. 97, 103 (2003); DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001); VAOPGCPREC 5-2004 (June 2004) (finding that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

The Board has reviewed the appellant's claim based on all the evidence on file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 378 (Fed. Cir. 2000); 14 Vet. App. 122, 128-30 (2000).

DIC may be awarded to a surviving spouse upon the service-connected death of the veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  If, as here, the Veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran whose death is not the result of the veteran's own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The service-connected disability(ies) must have been either continuously rated totally disabling for 10 or more years immediately preceding death, or continuously rated totally disabling for at least 5 years from the date of the veteran's separation from service.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22.  Benefits are also payable if the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b)(3).

The phrase "entitled to receive" means that a Veteran filed his claim for disability compensation during his lifetime and (1) would have received total disability compensation for the relevant period specified in Section 3.22(a)(2) but for clear and unmistakable error (CUE) committed by VA in a decision made during the Veteran's lifetime; (2) additional service department records submitted before or after the Veteran's death, that were in existence at the time of a prior VA decision but had not been previously considered by VA, provide the basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with 38 C.F.R. § 3.156(c) and 38 C.F.R. § 3.400(q)(2) for the relevant period specified in Section 3.22(a)(2); or at the time of death, the Veteran had a service-connected disability rated by VA as totally disabling, but was not actually receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was holding the compensation to offset an indebtedness of the Veteran; (3) the Veteran had not waived retired or retirement pay in order to receive compensation; (4) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (5) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A.         § 5309. 38 C.F.R. § 3.22(b).

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A.       § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

38 C.F.R. § 3.22 also restricts the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for clear and unmistakable error (CUE) in the adjudication of a claim or claims. 

The appellant, who is the surviving spouse of the Veteran, contends that a total 100 percent evaluation for the Veteran's service-connected anxiety reaction with phobic neurosis was warranted 30 or 40 years prior to his death because he was difficult to live with due to his disabilities, he was not fond of physician interaction and therefore would be dishonest with them, and also that the Veteran took his medications inconsistently.  See April 2012 Notice of Disagreement (NOD).  

At the time of the Veteran's death, service connection had been established for anxiety reaction with phobic neurosis (100 percent disabling) from March 23, 2007; sensorineural hearing loss (30 percent disabling); right ankle sprain (10 percent disabling); and seborrheic dermatitis (rated as noncompensably disabling).

On May 27, 1970 the RO awarded a 10 percent rating for anxiety reaction with phobic neurosis effective November 1, 1969.  On August 25, 1975, the RO continued the 10 percent rating.  On May 22, 2006, the RO awarded a 30 percent rating effective October 17, 2005, and on January 9, 2008, a 100 percent rating was awarded effective March 23, 2007.  The appellant has not identified any specific error, that had it not been made, a total schedular rating would have been assigned at some time prior to March 23, 2007.  The argument that a total schedular rating was warranted for some 30 to 40 years prior to the Veteran's death is so general as to not be significant.  

The specific rating and specific error needs to be identified in order to CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudication had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
The appellant has argued that the Veteran was difficult to live with due to his disabilities, was not fond of physician interaction and would be dishonest with them, and took his medications inconsistently.  Again, these claims do not amount to a successful attack of CUE against any previous rating action.  The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination:  (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, " (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

The appellant has not demonstrated CUE in any previous rating action that would warrant an assignment of a total schedular rating for any earlier date than had been previously assigned.  

The Veteran's service-connected disabilities were not rated totally disabling for a period of 10 years or more immediately preceding death, nor was he rated totally disabled continuously for a period not less than five years from the date of discharge from active duty, nor was he a former prisoner of war.  And, the appellant has not demonstrated clear and unmistakable error in prior rating decisions.  Accordingly, the provisions of 38 C.F.R. § 3.22(b) are not for application in this case.


For the reasons set forth above, the Board concludes that the requirements for entitlement to DIC under 38 U.S.C.A. § 1318 have not been met, and the claim is denied.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

The appellant contends that the Veteran's service-connected anxiety reaction with phobic neurosis contributed significantly and substantially to his death.  See September 2012 VA Form 9.  As discussed above, the Veteran's death certificate shows that he passed away in July 2010 of atherosclerotic cardiovascular disease.  Other significant conditions contributing to death but not resulting in the underlying cause were dementia and Parkinson 's disease.  

STRs are silent for any complaints, diagnoses, or treatment related to atherosclerotic cardiovascular disease in service.

Post-service private treatment records show the Veteran presented with complaints of moderately severe respiratory distress at the emergency room of Mercy Medical Center Merced on October 11, 2007.  See October 2007 Mercy Medical Center Merced Treatment Records.  

On October 11, 2007 an x-ray of the Veteran's chest was performed and revealed left ventricular enlargement and ectasia of the aorta.  The clinician's report reflects no finding of heart failure, pneumonia, or pleural effusion.  He also noted that the chest wall showed moderate kyphosis of the thoracic spine without any visible fracture.  

An October 15, 2007 consultation by pulmonologist Dr. R.R.K., M.D. noted the Veteran presented with poor mental health and appeared depressed and anxious.  He diagnosed mild cardiac enlargement and commented that the Veteran's symptoms appear to be due to anxiety reaction.  He also determined that reactive airways disease could not be excluded.  

In July 2013 the appellant submitted a private medical opinion from Dr. H.G.B., M.D., a Board Certified General, Vascular, and Trauma Surgeon.  Dr. H.G.B. concluded that it is "more likely than not, [the Veteran's] chronic and severe anxiety reaction significantly and substantially contributed to his primary cause of death . . . atherosclerotic cardiovascular disease."  He opined that it is "more likely than not, the diagnosis of acute and chronic anxiety, starting in the early 1950s, caused a significant strain on [the Veteran's] coronary arteries due to the elevated levels of adrenaline and noradrenalin, which directly led to damage of the lining (intima) of the heart arteries.  He explained that damage of this nature "directly causes deposition of atheromatous plaque in the damaged intima that, in turn, causes narrowing of the heart arteries" finding that it is "more likely than not, [the Veteran] died when one or more of his heart arteries became obstructed because of the narrowing of these arteries by atheromatous plaque."  He also opined it is more likely than not that significant heart strain was revealed in October 2007 when the Veteran's chest x-ray showed cardiac enlargement, which "usually means that the heart is working too hard, and the heart should be thoroughly evaluated."  

The Board finds that a review of the claims file and the opinion by Dr. H.G.B. by a VA physician and an opinion regarding the cause of the veteran's death would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  The entire claims folder, to include a copy of this Remand, and any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by a board-certified cardiologist (if available) for an opinion regarding the impact of the Veteran's service-connected anxiety reaction with phobic neurosis on the cause of his death.  After reviewing the record, the physician should provide an opinion as to whether it is as least as likely as not (a 50 percent probability or greater) that service-connected anxiety reaction caused or significantly aggravated his fatal cardiovascular disease or otherwise contributed substantially or materially to the cause of the veteran's death.  

The physician should specifically address Dr. H.G.B.'s 2013 opinion that the Veteran's death may be related to the diagnosis of acute and chronic anxiety, starting in the early 1950s, which caused a significant strain on his coronary arteries and led to damage of the lining (intima) of the heart arteries.  The physician should also consider the appellant's contentions stated in the April 2012 NOD.  

A full and complete rationale for all opinions expressed must be provided.  If the reviewer determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definite opinion can be obtained.)

2.  Thereafter, readjudicate the claim on appeal in light of all the evidence on file.  If the benefit sought is not granted, the appellant and her attorney should be provided with a supplemental statement of the case and an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


